Citation Nr: 0944070	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-00 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for hemorrhoids.

2.  Entitlement to service connection for hypertensive 
lesions.

3.  Entitlement to service connection for hydrocele of the 
left testicle.

4.  Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel

INTRODUCTION

The Veteran had active service from March 1982 to September 
2004.

This matter arises before the Board of Veterans' Appeals 
(Board) from September 2005 and October 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record reveals that a remand for 
additional notification is necessary with respect to the 
issues of entitlement to service connection for hemorrhoids, 
hypertensive lesions, hydrocele of the left testicle, and a 
bilateral knee disability.

The RO denied these claims in whole or in part because the 
Veteran failed to report to an October 2005 compensation and 
pension examination.  The Veteran claimed in his December 
2006 substantive appeal that he was never informed of the 
October 2005 examination.  The record reflects that the RO 
requested the examination on September 19, 2005, and told the 
Veteran on September 28, 2005, that he would be notified of 
the date and time to report for his examination.  The record 
indicates that notification of the examination was never sent 
to the Veteran.  Additionally, in the November 2006 statement 
of the case, the RO wrote that the Veteran's claim for 
bilateral knee pain would be reconsidered if he sent a 
written statement of his willingness to report for an 
examination.  The Veteran did so in his substantive appeal, 
but no examination was scheduled and his claim was not 
reconsidered.




Accordingly, the case is REMANDED for the following action:

1.	The RO/AMC should reschedule the 
Veteran's examination(s) to determine 
the etiology or onset and extent of his 
claimed hemorrhoids, hypertensive 
lesions, hydrocele of the left 
testicle, and bilateral knee 
disability.  The claims file and a copy 
of this remand must be made available 
to and reviewed by the examiner(s) 
prior to the requested examination(s).  
The examiner(s) should indicate in the 
report(s) that the claims file was 
reviewed.  All necessary tests should 
be conducted, and the examiner(s) 
should review the results of any 
testing prior to completion of the 
report(s).

If the examiner(s) finds that the 
Veteran is currently diagnosed with 
hemorrhoids, hypertensive lesions, 
hydrocele of the left testicle, and/or 
a bilateral knee disability, the 
examiner(s) should specifically state 
whether or not the Veteran's disability 
or disabilities are at least as likely 
as not (i.e., probability of 50 
percent) etiologically related to his 
active military service.  If the 
examiner(s) is unable to give such an 
opinion without resorting to mere 
speculation, the examiner(s) should 
state so and give the reasons why he or 
she cannot give such an opinion.   

The examiner(s) must provide a 
comprehensive report(s) including 
complete rationales for all conclusions 
reached.  

2.  After any additional development 
deemed necessary is accomplished, the 
Veteran's claims should be 
readjudicated.  If any benefit sought 
on appeal remains denied, the Veteran 
should be provided with a supplemental 
statement of the case that contains 
notice of all relevant actions taken, 
including a summary of the evidence and 
applicable law, as well as regulations 
considered pertinent to the issue.  An 
appropriate period of time should be 
allowed for response by the Veteran.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if in order.      	
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L.J. BAKKE-SHAW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


